In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________
           No. 02-18-00391-CV
      ___________________________

DARVETTE CHETAYE MCLEMORE, Appellant

                       V.

 SEAN FITZGERALD MCLEMORE, Appellee


   On Appeal from the 393rd District Court
          Denton County, Texas
       Trial Court No. 17-5268-393


    Before Pittman, Birdwell, and Bassel, JJ.
      Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On November 30, 2018, and December 11, 2018, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant

has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.



                                                      Per Curiam

Delivered: January 10, 2019




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                           2